ifiternal revenue service number release date department of the treasury washington dc third party communication none date of communication not applicable index number person to contact id no telephone number refer reply to cc tege eb hw plr-t-103511-15 date date legend taxpayer trust a_trust b_trust c trust d plan plr-t-103511-15 this responds to your letter dated date and subsequent correspondence requesting a ruling as to the federal tax consequences under sec_4976 and sec_61 of the internal_revenue_code code with respect to the merger of trust a and trust b into trust c and the transfer of assets from trust d to trust c facts taxpayer is a corporation that was formed through multiple business combinations taxpayer represents that trust a_trust b_trust c and trust d are each maintained as a voluntary employees’ beneficiary association under sec_501 taxpayer maintains trust a which currently provides medical benefits under plan to eligible employees eligible retirees and their eligible dependents taxpayer represents that the contributions and related deductions for trust a were calculated in accordance with the requirements of the code including sec_419a and sec_419a taxpayer maintains trust b which currently provides life_insurance benefits under plan to eligible employees eligible retirees and their eligible dependents taxpayer represents that it has taken deductions for all employer contributions made to trust b in accordance with the requirements of the code including sec_419a taxpayer maintains trust c which currently provides medical and long term disability benefits under plan to eligible employees taxpayer represents that the contributions and related deductions for trust c were calculated in accordance with the requirements of the code including sec_419a taxpayer maintains trust d which currently provides medical benefits under plan to certain eligible retirees and their eligible dependents taxpayer represents that trust d has at all times qualified as a_trust maintained pursuant to a collective bargaining agreement under sec_1_419a-2t of the income_tax regulations merger of trust a and trust b into trust c trust a and trust b will be merged into trust c by no later than date trust c will be amended to provide that trust c may be permitted to fund benefits for certain non-union retirees trust c will be renamed and new trust c will contain three separate subtrusts including a subtrust consisting of current trust a a subtrust consisting of current trust b and a subtrust consisting of current trust c taxpayer represents that the assets of each subtrust will be used to provide medical and welfare benefits to eligible employees and retirees of taxpayer and certain of its affiliates in the same manner as prior to the merger of the trusts taxpayer represents that each plr-t-103511-15 subtrust will continue to maintain separate books_and_records taxpayer represents that trust c will provide that none of the assets in a subtrust in trust c can be used as assets for any other subtrust and none of the assets in a subtrust in trust c are available to pay any of the other subtrusts’ benefits trust c might provide other_benefits under plan which are permissible under sec_501 taxpayer represents that any such benefits will be provided through a separate substrust and assets of the three subtrusts described above will not be used to pay for those benefits transfer of assets from trust d to trust c trust d will be amended to allow for a one-time transfer of i the trust d balance on the date of the transfer less ii dollar_figurey dollar_figurey is approximately i v of the projected amount required to fund the dollar_figurez of annual benefits and claims of the trust d and ii times the projected retiree transferred amount to be transferred no earlier than january by december completed in one taxable_year of taxpayer so that the transfer of the entire transferred amount will be contributions to trust d the amendment will require the and be completed the transferred amount will be held in the general account of trust c until able to fund each of the subtrusts at such point the funds held in the general account of trust c will be transferred and allocated to each subtrust to be used during a year for the payment of health and welfare claims and expenses none of the transferred amount will be used to fund benefits directly any portion of the transferred amount in excess of the amount needed to pay claims for that year will remain in the general account of trust c and be used in subsequent years to provide benefits payable through the subtrusts the total amount of contributions to trust d that had been deducted was dollar_figurew taxpayer represents that the contributions and related deductions for trust d were calculated in accordance with the requirements of the code including sec_419a from the effective date of trust d through the tax_year ending december trust d had a balance of dollar_figurex in assets as of december taxpayer made no nondeductible_contributions to trust d and there will be no amounts deducted after december and before the one-time transfer the amount of the one-time transfer exceeds the total amount of previously deducted contributions to trust d the projected balance of trust d after the transfer of assets from trust d to trust c will be dollar_figurey retiree contributions are less than the annual benefits payable by trust d and are used to pay benefits in the year in which they are placed into trust d taxpayer represents that trust d has become overfunded due to declining headcount increased cost shifting to participants the inability of taxpayer to pay certain plr-t-103511-15 prescription drug expenses from trust d and limits on benefits that may be paid from trust d taxpayer represents that trust a_trust b_trust c and trust d each individually have specific provisions that prohibit the trust from distributing any portion of the trust to taxpayer each trust has a specific provision to provide that i the assets of the trust allocable to any plan shall be held for the exclusive purposes of providing benefits to participants of the plan and their beneficiaries and defraying the reasonable expenses of administering the plan and the trust ii that trust assets may only be returned to taxpayer if a contribution less losses was made by taxpayer due to a mistake of fact and iii upon the termination of the plan the assets of the trust shall be used to provide benefits described in sec_501 to plan participants and their beneficiaries or used as provided in sec_1_501_c_9_-4 of the income_tax regulations except as otherwise provided in regulations of the department of labor promulgated under sec_403 of the employee_retirement_income_security_act_of_1974 erisa taxpayer represents that in the context of this merger taxpayer will not divert or direct any trust a_trust b_trust c or trust d assets to taxpayer taxpayer represents that it does not have any current or future legal obligations to provide benefits through trust c including without limitation specifically i the benefits to be provided to certain non-union retirees under trust c or ii any other_benefits under plan which are permissible under sec_501 of the code taxpayer represents that it will take the total amount of previously deducted contributions to trust d dollar_figurew into gross_income under the tax_benefit_rule in the year of the one-time transfer and no portion of that amount is excludable under sec_111 rulings requested taxpayer requests rulings that the proposed merger of trust a and trust b into trust c and the transfer from trust d to trust c will not result in a reversion of assets to taxpayer and therefore will not result in an excise_tax under sec_4976 due to a reversion of assets to taxpayer the proposed merger of trust a and trust b into trust c will not cause taxpayer to include any amount in gross_income under sec_61 including the inclusionary part of the tax_benefit_rule the proposed one-time transfer from trust d to trust c will not cause taxpayer to include any amount in gross_income under sec_61 in excess of the amount included pursuant to the tax_benefit_rule plr-t-103511-15 law sec_61 of the code provides that unless otherwise excepted gross_income includes all income from whatever source derived sec_111 provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent the amount did not reduce the amount of tax_imposed_by_chapter_1 of the code generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if an event occurs that is fundamentally inconsistent with the premise on which the deduction was initially based 460_us_370 see also 70_f3d_16 5th cir cert_denied 517_us_1208 the term tax_benefit_rule encompasses two concepts an inclusionary part and an exclusionary part 101_tc_35 the inclusionary part has been developed in the courts and requires a taxpayer to include a previously deducted amount in the current year's income when a fundamentally_inconsistent_event has occurred the exclusionary part is partially codified at sec_111 and permits a taxpayer to exclude an amount that did not previously provide a tax_benefit when it was deducted the exclusionary part cannot apply unless the inclusionary part applies the tax_benefit_rule allays some of the inflexibilities of the annual accounting system under specific circumstances hillsboro national bank u s pincite the general purpose of the tax_benefit_rule is to approximate the results produced by a tax system based on transactional rather than annual accounting id pincite the tax_benefit_rule will cancel out an earlier deduction when a later event is fundamentally inconsistent with the premise on which the deduction was initially based even in situations where there is no actual recovery_of funds id pincite one must consider the facts and circumstances of each case in light of the purpose and function of the provisions granting the deductions id pincite although it is usually helpful to determine whether the later event would have foreclosed the deduction if it had occurred within the same tax_year that inquiry is not an exclusive test see 267_f3d_1344 fed cir sec_419 provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are not deductible under chapter but if they would otherwise be deductible are subject_to the limitation of sec_419 deductible under sec_419 for the taxable_year in which paid plr-t-103511-15 sec_419 limits the employer's deduction under sec_419 to a welfare_benefit fund's qualified_cost for the taxable_year the qualified_cost of a welfare_benefit_fund for a taxable_year is defined in sec_419 as the sum of the qualified_direct_cost for the taxable_year and subject_to the limitation of sec_419a any addition to a qualified_asset_account for the taxable_year under sec_419 the qualified_cost for any taxable_year is reduced by the welfare_benefit fund's after-tax_income for the taxable_year sec_419 provides that the term qualified_direct_cost means with respect to any taxable_year the aggregate amount including administrative expenses that would have been allowable as a deduction to the employer with respect to the benefits provided during the taxable_year if those benefits were provided directly by the employer and the employer used the cash_receipts_and_disbursements_method of accounting sec_419 provides that for purposes of sec_419 a benefit is treated as provided when that benefit would be includible in the gross_income of the employee if provided directly by the employer or would be so includible but for any provision of chapter of the code excluding that benefit from gross_income sec_419 defines the term welfare_benefit_fund to include any fund through which the employer provides welfare benefits to employees or their beneficiaries the term fund is defined in sec_419 to include an organization described in sec_501 sec_1_419-1t q a-2 a of the income_tax regulations provides that sec_419 of the code generally applies to contributions paid_or_accrued with respect to a welfare_benefit_fund after date in taxable years of employers ending after that date sec_419a provides that the term qualified_asset_account means any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits sec_419a provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent the addition results in the amount of the account exceeding the account limit sec_419a provides that except as otherwise provided in this subsection the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund a claims incurred but unpaid as of the close of the taxable_year for benefits referred to in subsection a and b administrative costs with respect to the claims plr-t-103511-15 sec_419a provides that the term qualified_asset_account means any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits sec_419a provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent the addition results in the amount of the account exceeding the account limit sec_419a provides that except as otherwise provided in this subsection the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund a claims incurred but unpaid as of the close of the taxable_year for benefits referred to in subsection a and b administrative costs with respect to the claims sec_419a provides that the account limit for any taxable_year may include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis using assumptions that are reasonable in the aggregate as necessary for a post-retirement medical benefits to be provided to covered employees determined on the basis of current medical costs or b post-retirement life_insurance benefits to be provided to covered employees sec_419a provides that no account limits apply in the case of any qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_4976 imposes a percent excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year sec_4976 defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer in revrul_73_599 1973_2_cb_40 modified by revrul_77_92 1977_1_cb_41 the issue was whether the balance in a retired_lives_reserve had to be included in the gross_income of the employer in the taxable_year in which the employer terminated the insurance_contract at the time it terminated the insurance_contract the employer directed that the insurance carrier should transfer the balance in the retired_lives_reserve to a_trust qualified as a veba under sec_501 the employer had deducted the premiums_paid into a retired_lives_reserve during the years when it was maintaining the insurance_contract for the benefit of its employees the insurance_contract provided that upon cancellation or other termination of the contract any balance in the retired_lives_reserve could be distributed to the employer as a dividend or at the employer's option transferred to a_trust qualified under sec_501 for the purpose of providing insurance coverage for retired employees under these facts the ruling holds that the balance in the retired_lives_reserve was includable in the employer's gross_income under sec_61 in the year of the transfer the ruling states that because plr-t-103511-15 the insurance_contract gave the employer a fixed_right to receive the balance in the retired_lives_reserve in the year in which it terminated its coverage under the policy that balance was includable in the employer's gross_income for the year of the termination notwithstanding the fact that the employer directed the insurance_company to transfer the money to a sec_501 trust the ruling also holds that in those cases in which the tax_benefit_rule under sec_111 applies the rule applies only to that part of the balance that was accumulated out of premiums it does not apply to that part of the accumulated balance that is the interest increments similarly in revrul_77_92 a corporate employer with a group term_insurance program that included a retired_lives_reserve had the option to discontinue the insurance coverage and to direct the insurance carrier to use the amount in the retired_lives_reserve either to pay premiums for insurance on the lives of retired employees or to pay a dividend to the employer the employer terminated the insurance_contract and directed the insurance carrier to transfer the balance in the retired_lives_reserve to another insurance_company to purchase insurance for retired employees the ruling states that the facts presented are in substance the same as those contained in revrul_73_599 except that the right reserved to the employer in revrul_77_92 to transfer the funds remaining in the retired_lives_reserve consisted of the right to direct payment to those funds to another insurance_company rather than to a_trust that qualified for exemption under sec_501 of the code however this difference was not considered material because the taxpayer's right of control_over the retired_lives_reserve was substantially the same in both cases accordingly the ruling concludes that the same basic federal_income_tax rules apply to the transfers in the two cases the ruling also states that the portion of the transferred reserve accumulated out of premiums_paid or incurred in taxable years ending after date is not includible in the employer's income because such premiums were not deducted since the employer retained the right of recapture analysis and conclusions merger of trust a and trust b into trust c taxpayer represents that following the merger of trust a and trust b into trust c the assets of each subtrust will be used to provide medical and welfare benefits to eligible employees and retirees of taxpayer and certain of its affiliates in the same manner as prior to merger each subtrust will continue to maintain separate books_and_records and trust c will provide that none of the assets in a subtrust in trust c can be used as assets for any other subtrust and none of the assets in a subtrust are available to pay any of the other subtrusts’ benefits as explained above the tax_benefit_rule is implicated when a taxpayer has taken a deduction in a prior year and in a subsequent year an event occurs that is fundamentally inconsistent with the premise of the deduction the facts and plr-t-103511-15 circumstances of each case must be considered in light of the purpose and function of the provisions granting the deductions hillsboro national bank u s pincite we conclude that the merger of trust a and trust b into trust c is not fundamentally inconsistent with the premise on which the deductions for contributions to trust a and trust b were based and therefore the tax_benefit_rule does not require taxpayer to include any amount in income as a result of that merger in this case with regard to the merger of furthermore based on the information provided by taxpayer the merger of trust a and trust b into trust c will not be an accession to wealth for taxpayer and therefore does not result in gross_income under sec_61 trust a and trust b into trust c there are provisions requiring the assets of trust a and trust b to be used for providing benefits and prohibiting those trusts from distributing any portion to taxpayer the provisions precluding taxpayer from receiving a reversion distinguishes this case from the situations considered in rev ruls and moreover taxpayer has no right to any sort of reversion of trust c's assets and has no current or future obligations to provide benefits through trust c therefore taxpayer will not realize any income under sec_61 due to the merger of trust a and trust b into trust c as explained above sec_4976 imposes a percent excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year a disqualified_benefit is defined in sec_4976 to include any portion of a welfare_benefit_fund reverting to the benefit of the employer based on the information provided by taxpayer it does not appear that the merger of trust a and trust b into trust c will result in any portion of trust a_trust b or trust c reverting to the benefit of taxpayer thus the merger will not result in a disqualified_benefit within the meaning of sec_4976 and the merger will not in and of itself cause taxpayer to be liable for the excise_tax imposed by sec_4976 transfer of assets from trust d to trust c the amendment of trust d a separate welfare_benefit_fund under a collective bargaining agreement within the meaning of sec_419a will allow amounts that were originally set_aside to provide retiree health benefits for union retirees to be transferred to trust c and used to provide health and other welfare benefits to taxpayer's active employees and other retirees therefore the amendment of trust d will implicate the tax_benefit_rule because taxpayer deducted its contributions to trust d in accordance with sec_419a in prior years but after the amendment the amount of the one-time transfer will be available to provide benefits under trust c which is not a separate welfare_benefit_fund under a collective bargaining agreement as described in sec_419a thus the amendment is fundamentally inconsistent with the premise of the prior deductions taxpayer has therefore represented that it will take the total amount of previously deducted contributions to trust d dollar_figurew into gross plr-t-103511-15 income under the tax_benefit_rule in the year of the amendment and one-time transfer and no portion of that amount is excludable under sec_111 because the amount of the one-time transfer exceeds the total amount of previously deducted contributions to trust d it is necessary to consider whether taxpayer will in this case with regard to the transfer have an accession to wealth under sec_61 of assets from trust d to trust c there are provisions requiring the assets of trust d to be used for providing benefits and prohibiting trust d from distributing any portion of trust d to taxpayer although trust d is being amended to allow the transfer of assets to trust c trust d provisions prohibit trust d assets from reverting to taxpayer the provisions precluding taxpayer from receiving a reversion distinguishes this case from the situations considered in rev ruls and moreover taxpayer has no right to any sort of reversion of trust c’s assets furthermore taxpayer has represented that it does not have any current or future legal obligations to provide benefits through trust c therefore because taxpayer does not have any right to a relief from a liability it will not realize any income under reversion of trust d assets or a sec_61 of the code on the amount transferred from trust d to trust c that exceeds the dollar_figurew to be included in taxpayer’s income under the tax_benefit_rule based on the information submitted by taxpayer it does not appear that the transfer of trust d assets to trust c will result in any portion of trust d reverting to the benefit of taxpayer thus the transfer from trust d to trust c will not result in a disqualified_benefit within the meaning of sec_4976 and the transaction will not in and of itself cause taxpayer to be liable for the excise_tax imposed by sec_4976 we assume without expressing an opinion for purposes of this ruling that taxpayer has the authority to complete the transactions described and that these transactions can otherwise be effectuated and do not fail to meet the requirements of other applicable federal and state law except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding the amount of any deductions under sec_419 and sec_419a we note however that taxpayer will not be considered to have contributed to trust c any amount transferred from trust d to trust c that exceeds the amount that taxpayer is taking into income under the tax_benefit_rule as described above accordingly the total amount deductible by taxpayer under sec_419 and sec_419a with respect to any amounts transferred from trust d to trust c cannot exceed dollar_figurew this ruling is directed only to the taxpayer requesting it specifically no opinion is expressed regarding the tax consequences of the described transactions to trust a_trust b_trust c or trust d nor is any opinion expressed regarding the status under plr-t-103511-15 sec_501 of any trust including any subtrust sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely janet laufer senior technician reviewer health welfare branch office of associate chief_counsel tax exempt government entities
